Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142425 & (32)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  EDWARD GLADSTON ROSARIO                                                                                 Brian K. Zahra,
  PRAGASAM,                                                                                                          Justices
          Plaintiff-Appellant,
  v                                                                SC: 142425
                                                                   COA: 297888
                                                                   Oakland CC: 2009-099928-CZ
  CIENA HEALTH CARE MANAGEMENT,
  SUNSHINE REHAB SERVICES, JOSEPH
  METIAS, AMRIT GILL, and BENNET
  SAMUEL,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 8, 2010 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2011                       _________________________________________
         0228                                                                 Clerk